COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00483-CV


Concerned Owners of Thistle Hill            §   From the 393rd District Court
Estates Phase I, LLC
                                            §   of Denton County (2012-61154-
                                                393)
v.                                          §

                                            §   April 10, 2014

Ryan Road Management, LLC; Ryan             §   Opinion by Justice Walker
Road Partners, Ltd; and Debra
Johnson-Stafford

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellees Ryan Road Management, LLC; Ryan

Road Partners, Ltd; and Debra Johnson-Stafford shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker____________________
                                        Justice Sue Walker